Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 8-14 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Harsch et al. (US 20020192058 A1).
Regarding Claim 8, Harsch discloses:
a fuel cell membrane handling device [capable of transferring a fuel cell membrane therefore meets the limitation per MPEP 2115]
a first membrane storage station (33) and a receiving station (6 & 8 & 10)0029 &  as well as a first manipulator (18) comprising means (31) for gripping a membrane from a free face thereof (Fig. 1) [capable of gripping a membrane from a free face thereof therefore meets the limitation per MPEP 2115],
the first manipulator being articulated so as to be capable of moving between a position for taking a membrane from the storage station and a position for placing a membrane in the receiving station [0029 & 0030],
characterized in that the receiving station comprises a tray (6 & 8) for receiving a membrane comprising at least one opening wherein the gripping means and a portion of the first manipulator are capable of fitting into a first position for placing a membrane wherein the membrane is received on the reception tray (Fig. 1) [0029 & 0030].
Regarding Claim 9, Harsch discloses:
the first manipulator is articulated so that it can take a second placing position wherein the gripping means are arranged above the receiving tray, a membrane being capable of being received on the receiving tray (Fig. 1) [0029 & 0030].
Regarding Claim 10, Harsch discloses:
the opening of the tray is a notch having a substantially U-shape (Fig. 1) [U-shaped opening in tray portion 6].
Regarding Claim 11, Harsch discloses:
the opening of the tray is a notch having a substantially U-shape (Fig. 1) [U-shaped opening in tray portion 6].
Regarding Claim 12, Harsch discloses:
the first manipulator comprises a connecting segment (43 & 44) , one end of which carries the suction gripping means in rotation (62) and the other end of which is articulated in rotation (69) on a stationary frame (22).
Regarding Claim 13, Harsch discloses:
the first manipulator comprises a connecting segment (43 & 44) , one end of which carries the suction gripping means in rotation (62) and the other end of which is articulated in rotation (69) on a stationary frame (22).
Regarding Claim 14, Harsch discloses:
the first manipulator comprises a connecting segment (43 & 44) , one end of which carries the suction gripping means in rotation (62) and the other end of which is articulated in rotation (69) on a stationary frame (22).
Regarding Claim 20, Harsch discloses:
the gripping means are suction gripping means (21) [0030].
Regarding Claim 21, Harsch discloses:
the gripping means are suction gripping means (21) [0030].
Regarding Claim 22, Harsch discloses:
the gripping means are suction gripping means (21) [0030].
Regarding Claim 23, Harsch discloses:
the gripping means are suction gripping means (21) [0030].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harsch et al. (US 20020192058 A1).
Regarding Claim 15, Harsch does not teach:
it comprises a second membrane storage station and a second manipulator comprising means for gripping a membrane from the second storage station.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second handling device for transferring workpieces from a second storage station to deliver them to a receiving station in order to increase throughput of the system by duplicating manufacturing assemblies of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 16, Harsch does not teach:
it comprises a second membrane storage station and a second manipulator comprising means for gripping a membrane from the second storage station.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second handling device for transferring workpieces from a second storage station to deliver them to a receiving station in order to increase throughput of the system by duplicating manufacturing assemblies of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 17, Harsch does not teach:
it comprises a second membrane storage station and a second manipulator comprising means for gripping a membrane from the second storage station.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second handling device for transferring workpieces from a second storage station to deliver them to a receiving station in order to increase throughput of the system by duplicating manufacturing assemblies of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 18, Harsch does not teach:
a second membrane storage station and a second manipulator comprising means for gripping a membrane from the second storage station.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second handling device for transferring workpieces from a second storage station to deliver them to a receiving station in order to increase throughput of the system by duplicating manufacturing assemblies of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 19, Harsch teaches:
the manipulator comprises a frame provided with a plurality of holes leading to a flat gripping face of the frame, these holes being connected to vacuum supply means  (Fig. 5) [0030].
Harsch does not teach:
a second manipulator
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second handling device for transferring workpieces from a second storage station to deliver them to a receiving station in order to increase throughput of the system by duplicating manufacturing assemblies of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 24, Harsch teaches:
the gripping means are suction gripping means (21) [0030].
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 5342161 A, US 6374995 B1, US 20040261488 A1, US 20070077135 A1 have been cited by the Examiner as pertinent to the applicant’s disclosure as it discloses articulated arm transfer mechanisms for transferring flat panel-like workpieces from a storage station to a receiving station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652